NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        MAR 9 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

GENESIS NDEH CHI,                               No.    20-73663

                Petitioner,                     Agency No. A213-187-432

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 7, 2022**
                                  Portland, Oregon

Before: GRABER and VANDYKE, Circuit Judges, and REISS,*** District Judge.

      Petitioner Genesis Ndeh Chi, a native and citizen of Cameroon, petitions for

review of the decision by the Board of Immigration Appeals (“BIA”) affirming the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Christina Reiss, United States District Judge for the
District of Vermont, sitting by designation.
immigration judge’s (“IJ”) denial of his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have

jurisdiction pursuant to 8 U.S.C. § 1252, and we deny the petition.

      “Where, as here, the BIA adopts the IJ’s decision while adding some of its

own reasoning, we review both decisions.” Lopez-Cardona v. Holder, 662 F.3d

1110, 1111 (9th Cir. 2011). We review legal questions de novo and the BIA’s

factual findings for substantial evidence. See Aden v. Wilkinson, 989 F.3d 1073,

1079 (9th Cir. 2021).

      1. With regard to asylum and withholding of removal, substantial evidence

supports the BIA’s determination that Petitioner did not establish that he faced past

persecution or had a well-founded fear of future persecution on account of his

membership in a particular political group. Petitioner testified he believed that

police officers sought to question and persecute him because he had attended two

political protests and because secessionists frequented his beer parlor. He

concedes, however, that he was able to live in other parts of Cameroon without

incident and that he was not arrested, detained, or physically harmed. The BIA

evaluated Petitioner’s testimony regarding his limited personal interactions with

police officers, harm to his sister about which he heard from a third party, and the

burning of his beer parlor by an unknown arsonist after he left Cameroon

“cumulatively” and permissibly found it insufficient. See Sharma v. Garland, 9


                                          2
F.4th 1052, 1063 (9th Cir. 2021) (listing factors such as “physical violence and

resulting serious injuries, frequency of harm, specific threats combined with

confrontation, length and quality of detention, harm to family and close friends,

economic deprivation, and general societal turmoil”). Although the BIA concluded

that Petitioner testified credibly to his subjective fears of persecution, “the harm

about which he testified does not rise to the level of persecution[,]” and “he has not

shown a nexus between such harm and a protected characteristic.” Petitioner fails

to establish that the evidence compels a different conclusion. See Garcia-Milian v.

Holder, 755 F.3d 1026, 1031 (9th Cir. 2014) (“In order to reverse the BIA, we

must determine ‘that the evidence not only supports [a contrary] conclusion, but

compels it[.]’” (emphasis and first alteration in original) (citation omitted)).

      With regard to withholding of removal, substantial evidence supports the

BIA’s finding that Petitioner failed to establish that it was more likely than not that

he would be persecuted on account of a protected ground if he returned to

Cameroon. See Barajas-Romero v. Lynch, 846 F.3d 351, 360 (9th Cir. 2017)

(holding that petitioners who apply for withholding of removal must establish that

a statutorily protected ground was “a reason” for their persecution).

      2. Finally, substantial evidence supports the BIA’s findings that Petitioner’s

fear of torture if he returned to Cameroon is generalized and speculative and does

not demonstrate that it was more likely than not that he would be tortured by or


                                           3
with the consent or acquiescence of the government. See Aden v. Holder, 589 F.3d

1040, 1047 (9th Cir. 2009); see also Zheng v. Holder, 644 F.3d 829, 835-36 (9th

Cir. 2011) (finding the possibility of torture too speculative). As the BIA pointed

out, Petitioner’s friend, eight-year-old son, and the mother of his son continue to

live in Cameroon, apparently without incident. See Santos-Lemus v. Mukasey, 542

F.3d 738, 743 (9th Cir. 2008) (“[W]hen similarly situated members of the

petitioner’s family live without incident in the danger zone, such family evidence

and the inferences drawn from it does substantially support the agency

decision[.]”) (internal quotation marks, modifications, and citation omitted),

abrogated on other grounds by Henriquez-Rivas v. Holder, 707 F.3d 1081 (9th Cir.

2013) (en banc).

      The BIA thus permissibly denied Petitioner’s CAT claim.

      PETITION FOR REVIEW DENIED.




                                          4